Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AlA), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention. In this case, the claim language is confusing because:
Claim 18: it is not clear how determining a luminescence of a thermographic phosphor would further limit the claim language. How the thermographic phosphor is structurally related to the claimed elements? Perhaps applicant should amend the claim by stating that the probe is comprising a thermographic phosphor.
Claims 19-20 are rejected as being dependent on claim 18.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

         Claims 11 is/are rejected under 35 U.S.C. 102 as being anticipated by Bosselman 

et al. (U.S. 20100066387/ U.S. 7969165) [hereinafter Bosselman]. 

           Bosselman discloses in Figs. 3-4 a gas turbine comprising a rotor blade 14 with a blade tip 141, a sealing 70b embodied as a resonator (probe comprising a resonator), embedded within an inner wall/ component 111 of a gas turbine housing/ component, an optical path/ waveguide 40 for two-way transmitting electromagnetic radiation in communication with the resonator/ resonant probe/ sealing 70b. An optical port/ waveguide opening 41 is in optical communication with the resonant probe/ sealing and the waveguide 40, as shown in Figs. 3, 4.
Although the device is directed to distance measurement between the rotary blade and the resonator, Bosselman states [0040] that the distance is dependent on temperature of the wall 111 surrounding the rotor blade. The device comprising a transmit/ receive unit (optical emitter/ receiver) 50 connected to the waveguide/ optical path 40 within a line-of-sight communication, and with an evaluation unit/ control 60, Fig. 4. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


          Claims 1, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bosselman et al. (U.S. 20100066387/ U.S. 7969165) [hereinafter Bosselman] in view of Sabol. 
Bosselman discloses the device as stated above.
Although Bosselman states [0040] that the distance is dependent on temperature of the wall/ component 111 surrounding the rotor blade, Bosselman does not explicitly teach sensing the temperature.
Sabol discloses in Figs. 1-5, 14 a remote temperature measurement system comprising: a control system 30; an optical emitter/receiver 54 in communication with the control system; and a probe system/ MEMS (Abstract) 50 (for temperature sensing, see description of Fig. 1 and entire disclosure) embedded within a component. 
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to use the device of Bosselman to sense the temperature of the component, because the distance/ extension in the device of Bosselman is a function of distance/ extension, as already admitted by Bosselman.
Official Notice is taken with respect to claim 4: with respect to the particular positioning of the resonant probe, i.e., below the surface of the component, it was held that there would be no invention in shifting the resonant probe disclosed by Prior Art to a different position since the operation of the device would not thereby be modified. See In re Japikse, 86 USPQ 70 (CCPA 1950). Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to position the resonant probe below the surface of the component, so as to protect the resonant probe from a harsh environment.
          Claims 1-2, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabol et al. (U.S. 7582359) [hereinafter Sabol] in view Van Liekop et al. (U.S. 20210055543) [hereinafter Van Liekop].
Sabol discloses in Figs. 1-5, 14 a remote temperature measurement system comprising: a control system 30; an optical emitter/receiver 54 in communication with the control system; and a probe system/ MEMS (Abstract) 50 (for temperature sensing, see description of Fig. 1 and entire disclosure) embedded within a component 
of the gas turbine engine, the probe system within a line-of-sight of the optical emitter/receiver optical connector) 52 (see col. 6, lines 55-58), thus, using a reflection mode, the control system operable to determine a local temperature of the component in response to optical communication with the probe system (see description of Fig. 2. It is considered that the optical communication would have an optical port. 
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to have an optical port for optical communication with the temperature sensing device, as very well known in the optical art where the optical waveguides are being used. 
For claim 2: wherein the component is a rotor/ rotating blade or vane 23.
Although Sabol teaches that the probe/ sensor system is MEMS, thus, known to be comprising a resonant sensor/ probe, Sabol does not explicitly teach that the MEMS is a resonant probe with the optical port via a waveguide.
Van Liekop teaches, Fig. 2, MEMS-based probe 50 having the first end in interface with an optical fiber/ interface 56, the probe housing/ system accommodates a MEMS (resonating, [0034]) mirror 10 for sweeping a light beam through the viewing window toward the probe interface mirror to interface (optical port via waveguide) the light with the probe interface (Abstract).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to have a resonating probe, as taught by Van Liekop, so as to enable the probe to operate within the desired spectrum and desired temperature range.
           Claims 1, 2, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schleif et al. (U.S. 20200391332) [hereinafter Schleif] in view of Lee et al. (U.S. 20170276020/ U.S. 10677088) [hereinafter Lee].
        Schleif discloses in Fig. 2 a sensor/ probe 170 attached (at least partially embedded) to a component/of a turbomachine/ gas turbine 100 to sense a temperature of a turbine blade, wherein each sensor 170 include communication leads 174 operatively coupled for optical communication of its measurements to a data acquisition system [0100].
The optical fiber 320 transmitting the optical signal 322 toward rotating blade 132 and a return reflected signal 324 through the casing acting as a communication lead providing two way (emitter/ receiver) communication [0110]. This would suggest that the sensor/ probe is within a line of sight of the optical communication, and an optical port.
Schleif does not explicitly teach embedding the sensor in the component.
Lee discloses in Figs. 1-3 a resonant sensor/ probe embedded in a rotary bucket of a gas turbine to transmit a temperature data by means of an antenna and a stationary ready nearby the gas turbine [0041].
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to have to embed a temperature sensor/ probe/ resonant probe within a rotary bucket, so as to obtain a temperature of the bucket and protect the sensor from the harsh environment.
          Claims 8-9, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schleif et al. (U.S. 20200391332) [hereinafter Schleif] Lee et al. (U.S. 20170276020/ U.S. 10677088) [hereinafter Lee], as applied to claims above, and further in view of Potyrailo et al. (U.S. 20210270798) [hereinafter Potyrailo].
Schleif and Lee disclose the device as stated above.
They do not explicitly teach the limitations of claims 8-10, 14.
For claims 8-9, 14: Potyrailo discloses a resonant sensor probe assembly 100 comprising a substrate, wherein a spectral sensitivity of the probe decreases with an increase of the dielectric constant (dielectric material) of the substrate. This would suggest that the dielectric material could be selected in a spectral region of interest.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to select the probe of such material that its response to the measured temperature change in a predicted spectral range, so as to obtain more accurate results of measurement when measure, for example, IR radiation vs. ultraviolet, as very well known in the art.

          Claims 1-2, 7, 10, 15, 17 is/are rejected under 35 U.S.C. 103 as being 

unpatentable Bosselman et al. (U.S. 20100066387/ U.S. 7969165) [hereinafter
 
Bosselman] in view of Lee.
           Bosselman discloses in Fig. 4 a gas turbine comprising a rotor blade 14 with a blade tip 141, a sealing 70b embodied as a resonator (probe comprising a resonator), an optical path/ waveguide 40 for two-way transmitting electromagnetic radiation. Although the device is directed to distance measurement between the rotary blade and the resonator, Bosselman states [0040] that the distance is dependent on temperature of the wall (additively manufactured component) 111 surrounding the rotor blade. The device comprising a transmit/ receive unit (optical emitter/ receiver) 50 connected to the waveguide/ optical path 40 within a line-of-sight communication, Fig. 4. This would suggest having an optical port. It is also considered that the resonant probe would be acting as an antenna for light directed through the waveguide.
Although Bosselman states that the distance and the temperature are related, Bosselman does not explicitly teach determining a local temperature of a component, as stated in claims 1, 15.
          Lee discloses in Figs. 1-3 a resonant sensor/ resonant probe embedded in a rotary bucket of a gas turbine to transmit a temperature data by means of an antenna and a stationary ready nearby the gas turbine [0041].
For claim 17: It is considered that the optical communication that determined the temperature is on a fixed distance from the component.
Therefore, it would have been obvious to one skilled in the art at the time before the
effective filing date to embed a temperature sensor/ probe/ resonant probe
within a rotary bucket, so as to obtain a temperature of the bucket and protect the
sensor from the harsh environment.
The method steps will be met during the normal operation of the device stated above. The method of additively manufacturing of a turbine components are very well known in the art, see, for example, Fig. 1 and its description, of CN 110382140A.
Therefore, it would have been obvious to one skilled in the art at the time before the
effective filing date to make the component of a known additive method of manufacturing, so as to use a known method, thus, reduce the cost of manufacturing.

             Claims 4, 6, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bosselman and Sabol, as applied to claims above, and further  in view of Kolodner et al. (U.S. 5971610) [hereinafter Kolodner].
          Bosselman and Sabol disclose the device as stated above. The combination of Bosselman and Sabol teaches the MEM resonator.
They do not teach that the resonator is a luminescent material.
           Kolodner discloses a temperature measurement device using a thin fluorescent film resonator/ resonator probe (resonant frequency), as stated in claims 4, 6, 12.
Therefore, it would have been obvious to one skilled in the art at the time before the
effective filing date to replace the resonator probe of Bosselman and Sabol, with the resonator probe of Kolodner, because both of them will perform the same function of sensing temperature of the component using resonance frequency as function of temperature, if one is replaced with another.
Official Notice is taken with respect to the particular material, i.e., thermographic phosphor as a fluorescent material of Kolodner, the particular material, absent any criticality, it is only considered to be the “optimum” material that a person having ordinary skill in the art at the time the invention was made using routine experimentation would have found obvious to provide for the probe disclosed by Prior art since it has been held to be a matter of obvious design choice and within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of the invention. In re Leshin, 125 USPQ 416. 
           Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable 
Bosselman et al. (U.S. 20100066387/ U.S. 7969165) [hereinafter Bosselman] and 
Lee, as applied to claims above, and further in view of Kolodner.
           Bosselman and Lee disclose the method as stated above.
They do not explicitly teach the limitations of claim 18.
They do not teach that the resonator is a luminescent material.
          Kolodner discloses a temperature measurement device using a thin fluorescent film resonator (resonant frequency), as stated in claim 18.
Therefore, it would have been obvious to one skilled in the art at the time before the
effective filing date to replace the probe of Bosselman and Lee, with the resonant luminescent probe, as taught by Kolodner, because both of them will perform the same function of sensing the temperature of the component by using a resonant frequency, if one is replaced with another.
Official Notice is taken with respect to the particular material, i.e., thermographic phosphor as a fluorescent material of Kolodner, the particular material, absent any criticality, it is only considered to be the “optimum” material that a person having ordinary skill in the art at the time the invention was made using routine experimentation would have found obvious to provide for the probe disclosed by Prior art since it has been held to be a matter of obvious design choice and within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of the invention. In re Leshin, 125 USPQ 416. 

Allowable Subject Matter

            Claim 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims are allowable because the prior art fail to teach a probe system comprising a combination of a thermographic phosphor film and a nano/ micro structured resonator embedded in a component of a gas turbine, as stated in claims 13 and 19 in combination with claims 12 and 15 respectively.
CN 109827678A discloses a micro-crystal (microsphere) resonator emitting conversion fluorescent temperature. CN does not teach a fluorescent material as a film. CN does not teach a resonator an embedded in a component of a gas turbine.

Response to Arguments
Applicant states that “the subject matter was being overly broadly interpreted in the office action”. This argument is not persuasive because Applicant does not state what particular rejection/ interpretation Applicant disagrees with.
The amendment filed on 01/31/2022 is fully considered but moot in the view of the new grounds of rejections necessitated by the amendment.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
It is not possible to apply the Prior Art to claims 17-20 due to the reasons stated above, see 112 rejections. Xereas et al. (U.S. 20210276858 discloses MEMS resonator for indication of a temperature wherein it includes a phosphor dopant. Ariessohn (U.S. 4759033) states that a prior art teaches to use a phosphor strip to be applied to a rotary body (turbine rotors) to inspect the rotary body. Lee et al. (U.S. 20170276020/ U.S. 10677088) discloses in Figs. 1-3 a resonant sensor embedded in a rotary bucket of a gas turbine to transmit a temperature data by means of an antenna and a stationary ready nearby the gas turbine [0041].
Wickersheim (U.S. 4215275) teaches to optically communicate a signal/ radiation from a thermographic phosphor layer/ film placed onto a rotating object, Fig. 1 to a detecting device.
Markham (U.S. 6364524) discloses a remote temperature sensor for a rotary blade, Fig. 4.
Mantese et al. (U.S. 20200145738) discloses a gas turbine engine 20 and its component that could be used to act as a waveguide to transmit an EM energy made by addititelly manufacturing waveguide, Fig. 1
Saaski et al. (U.S. 4933545) discloses an optically resonant sensor/ probe coupled through a fiberoptic waveguide 340 (focusing) to a mirror 316 to a photodetector 358/ optical port (entire disclosure and at least claim 20 of Saaski et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253. The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 /GAIL KAPLAN VERBITSKY/
 Primary Examiner, Art Unit 2855 

February 09, 2022